Citation Nr: 0901447	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  The veteran is service-connected for:  diabetes mellitus; 
impotence; peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, left 
lower extremity; hypertension; and Mikulicz's Disease.  His 
combined rating is 80 percent.

2.  The veteran is not unable to secure and follow 
substantially gainful employment as a result of his service 
connected disabilities.

3.  His highest level of education is college.  He was 
trained as a computer-aided drafter.


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  Disabilities arising from a common 
etiology or single accident will be considered one disability 
for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  Marginal 
employment shall not be considered substantially gainful 
employment and shall be deemed to exist when the veteran's 
annual income does not exceed the amount established by the 
Department of Commerce, Bureau of Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16.

The veteran graduated from college and worked as a computer-
aided draftsman and teacher.  The veteran has the following 
service connected disabilities:  diabetes mellitus rated as 
20 percent disabling; peripheral neuropathy, right lower 
extremity rated as 20 percent disabling; peripheral 
neuropathy, left lower extremity rated as 20 percent 
disabling; peripheral neuropathy, right upper extremity rated 
as 30 percent disabling; peripheral neuropathy, and left 
upper extremity rated as 20 percent disabling, and impotence 
and Mikulicz's disease, which are both assigned 
noncompensable ratings.  The combined rating is 80 percent.  
See 38 C.F.R. § 4.25.  The medical records show that the 
peripheral neuropathy of the upper and lower extremities 
arose from service-connected diabetes mellitus.  Therefore, 
he has multiple disabilities that arise from a common 
etiology that together exceed 60 percent pursuant to the 
combined ratings table.  Id.  Therefore the percentage 
requirements of 38 C.F.R. § 4.16(a) are satisfied.  

In June 2003 the veteran was accorded a compensation and 
pension (C&P) peripheral neuropathy examination.  During the 
examination he reported numbness in his hands.  He stated 
that he works as a computer operator and that he must stop 
frequently to stretch and exercise his hands as his fingers 
begin to feel numb.  Physical examination found patellar 
tendon reflexes rated 3/4 in the right arm and 1/4 in the 
left arm.  Strength was rated 5/5 in all extremities.  An EMG 
showed mild generalized peripheral neuropathy.  The diagnosis 
was mild peripheral neuropathy.

An electrodiagnostic evaluation dated in March 2004 revealed 
"moderate to severe sensory greater than motor, mixed axonal 
and demyelinative peripheral neuropathy with denervation in 
the anterior tibialis muscle."

In his claim dated in April 2004 the veteran stated that he 
last worked full time in November 2003 and that he worked for 
a business from 1991 to 2003.  He stated that he left his job 
because of his disability.  In correspondence dated in May 
2004 the veteran's employer stated that he was a CAD Drafter 
II and the reason for termination of employment in December 
2003 was "layoff - retirement."  

In May 2004 the veteran was accorded another C&P examination.  
During the examination the veteran reported that he was a 
field services computer-aided drafter and had been employed 
for 13 years until his job was eliminated because of 
downsizing.  Further, he stated that the computer program 
that he used was changed and training on the new software 
became an issue.  He stressed the point that he was not fired 
due to inadequate performance.  Physical examination revealed 
that all fingertips of both hands have intermittent degrees 
of numbness with the worse numbness intermittently present on 
the fourth and fifth fingers bilaterally.  The examiner 
opined as follows:

This veteran is capable of sedentary type 
work.  His standing and walking is 
somewhat limited, and it would be best to 
have him perform an occupation that 
limits his walking to less than a mile or 
two broken up in periods during the day.  
He also should be limited in the amount 
of standing.  Based on his neurologic 
exam performed a month ago and his exam 
today, he seems to be capable of 
performing sedentary type work.

A private medical record dated in June 2004 indicated that 
the veteran was being seen for a Social Security disability 
evaluation.  The veteran reported that he was trained as a 
computer draftsman and that he had not been employed since 
November 2003 due to issues with peripheral neuropathy.  He 
reported lots of issues with peripheral neuropathy in the 
hands and legs.  Deep tendon reflexes were zero in the upper 
extremities bilaterally, 2+ on the left knee, 1+ on the left 
ankle and zero at both the right knee and right ankle. He had 
a significant reduction in vibratory sense of both feet and 
ankles.  The opinion was that the veteran should possibly be 
considered for medical disability as he is unable to do his 
job for any length of time secondary to numbness in the 
fingers when trying to operate a keyboard.   

During a May 2005 VA consultation the veteran reported that 
pain and other symptoms of his diabetic neuropathy frequently 
interfere with his ability to concentrate and stated he is 
incapable of low stress work.  Further, he stated that he 
could walk four city blocks without rest, can sit 30 minutes 
without getting up, stand for 30 minutes, 8 hours if up and 
down.  However, he stated that he must get up and walk around 
every 30 minutes for 15 minutes.  He stated a preference for 
a job with unscheduled breaks during the work day every 30 
minutes.  The veteran reported he has no need to elevate legs 
and did not use a cane.  He had problems with repetitive 
handling and fingering.

Also in May 2005, a VA physician completed a form for SSA 
indicating that the veteran had significant limitations in 
doing repetitive reaching, handling or fingering.  He was 
assessed as being able in an eight-hour day to:  grasp, turn 
and twist objects 80 percent of the time; perform fine 
manipulations of the fingers 50 percent of the time; and 
reach (including overhead) 100 percent of the time. 

The veteran was granted Social Security Administration (SSA) 
disability benefits in July 2005 due to diabetes mellitus, 
peripheral neuropathy, and degenerative disc disease of the 
lumbosacral spine.  The SSA adjudicator summarized the 
reports of at least three medical examiners, the reports of 
which have been made part of the claims file, which supported 
an award of disability benefits for these disabilities.  The 
SSA adjudicator summarized the C&P examination findings as 
noting that the veteran was capable of performing only 
sedentary work with limited standing and walking.  However, 
SSA considered the veteran's age and nonservice-connected 
degenerative disc disease of the lumbar spine. 

The veteran was accorded another C&P in February 2007.  The 
veteran reported using diet and exercise to treat his 
diabetes mellitus.   He stated that he tries to walk a mile 
daily.  The examiner noted that the veteran is on no activity 
restrictions because of his diabetes.  Physical examination 
revealed normal 10 gram monofilament touch present on the 
right hand but has absent 10 gram monofilament touch in the 
left fourth and fifth fingers.  Vibratory sensation was 
decreased bilaterally in the third, fourth, and fifth digits 
of both hands.  He had decreased vibratory sensation in both 
great toes along with absent 10 gram monofilament touch 
sensation on the plantar surface of both feet.  He opined 
that the veteran's employment activities were "potentially 
limited a little" by his peripheral neuropathy but the rest 
of his service-connected conditions did not limit his 
employment activity.  He further stated that the veteran 
would best work in a job that limits his standing and walking 
and reinforced sedentary type employment.  

The Board concludes that the veteran's college education, 
work experience, and degree of disability do not preclude a 
sedentary form of employment as reported by the VA examiner 
in both the May 2004 and February 2007 C&P examinations.  The 
veteran's prior position of drafting was not reported to be 
physical in nature and the Board notes that the veteran left 
his previous employer due to downsizing.  The evidence as a 
whole does not show that veteran could not obtain and 
maintain a similar position due to his service-connected 
disabilities and particularly the peripheral neuropathy in 
the upper extremities.  There is no indication in the claims 
file that the veteran attempted to apply for employment and 
was turned down.  The private medical assessment indicating 
that he should possibly be considered for disability benefits 
due to peripheral neuropathy in the hands, and the VA 
assessment, which were completed on the patient's behalf for 
the purpose of obtaining SSA benefits, are outweighed by the 
February 2007 VA examination, which consisted of a physical 
examination and also a complete assessment of the veteran's 
service connected disabilities and resulting functional 
limitations.  Specifically, it was reported that his 
peripheral neuropathy of the upper extremities would somewhat 
limit fine motor function activities that require normal and 
intact sensation of the fingertips.  The use of his hands and 
fingers would be normal, however, as long as he was able to 
watch the manipulation of his hands and fingers.  

While the SSA grant of disability benefits is evidence that 
must be considered, it is not evidence that is controlling 
for VA purposes as VA and SSA regulations are different.  In 
this case, the SSA considered the veteran's age and a 
nonservice-connected disability in finding him entitled to a 
grant of disability benefits.  He was not found disabled by 
SSA solely due to service-connected disabilities.  

The weight of the evidence demonstrates that the veteran's 
current service- connected disabilities do not preclude him 
from obtaining and maintaining substantially gainful 
employment.  Therefore, the veteran does not meet the 
regulatory requirements for total disability based on 
individual unemployability because his service-connected 
disabilities alone are insufficient to produce 
unemployability.  38 C.F.R. § 4.16(a).  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Board further observes that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, letters from VA dated in May 2004 and March 
2006 satisfied the above criteria.  While the March 2006 
letter post-dated the rating decision denying the benefit 
sought, the Board notes that the veteran was thereafter 
permitted a sufficient period of time to respond to the 
letter before the case was readjudicated by way of a March 
2007 supplemental statement of the case.  

Regarding the duty to assist, STRs and SSA records have been 
obtained and made a part of the record, as have VA and 
private treatment records.  The veteran was afforded two C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


